Citation Nr: 1732110	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-18 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.

In May 2015, the Veteran participated in a teleconference hearing before a decision review officer (DRO) at the RO; a report of that hearing is of record.

The Veteran was scheduled for a Board hearing on June 28, 2016, but did not appear.  Although it appears that the Veteran is requesting that the hearing be rescheduled, given that the Board is granting the benefits sought in full, there is no prejudice to the Veteran in proceeding with a decision at this time.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  On the June 2011 VA audiology examination, auditory thresholds of multiple frequencies were 40 decibels or greater in each ear.  The Veteran has also indicated that he experiences tinnitus, and is competent to do so.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The current disability requirement has thus been met with regard to each claim.

In addition, the Veteran's DD Form 214 reflects that his military occupation specialty (MOS) was aircraft mechanic, and he is thus presumed to have been exposed to significant noise during service.  He has thus met the in-service injury or event requirement.

The dispositive question in this case is therefore whether the Veteran's current hearing loss and tinnitus are related to his in-service noise exposure.  There are two medical opinions on this question.  On the July 2011 VA examination, the Veteran indicated that he had tinnitus during service and reported it and that he was uncertain of the precise date of onset of hearing loss but it was progressive in nature.  The Veteran made a similar, written, statement in April 2015.  The examiner noted that he had not reviewed the claims file, but that "if what the Veteran reports is true then hearing loss and tinnitus are at least as likely as not related to this military noise exposure."  In February 2012, after reviewing the claims file, the examiner noted that there was normal hearing at entrance and separation with no threshold shift and therefore concluded that hearing loss was less likely as not related to service.

The VA examiner's initial positive nexus opinion is entitled to significant probative weight.  Although he relied on the service history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the Veteran's statements to be credible and consistent with the circumstances of his service including his MOS of aircraft mechanic.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In contrast, the examiner's second, negative nexus opinion was based primarily on the fact that hearing at separation was normal, which is not in and of itself a basis for a conclusion that hearing loss is unrelated to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


